Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter J. Holland, Jr. appeals the district court’s order granting summary judgment for the Appellee on its claim for a declaratory judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Metro. Prop. and Cas. Ins. Co. v. McKaughan, No. 1:10-cv-00690-WMN, 2011 WL 977870 (D.Md. Mar. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.